Name: 2012/511/EU: Council Decision of 23Ã July 2012 on the signing, on behalf of the European Union, of the Food Assistance Convention
 Type: Decision
 Subject Matter: international affairs;  cooperation policy
 Date Published: 2012-09-22

 22.9.2012 EN Official Journal of the European Union L 256/3 COUNCIL DECISION of 23 July 2012 on the signing, on behalf of the European Union, of the Food Assistance Convention (2012/511/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 214(4), in conjunction with Article 218(5), thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union is a party to the Food Aid Convention 1999 (1) (FAC 1999), which should no longer be in force as from 1 July 2012. (2) On 17 November 2010, the Council authorised the Commission to conduct negotiations with a view to agreeing upon a Food Assistance Convention (the Convention) which was to incorporates and reflects a modernised approach to food assistance, and which was to replace the FAC 1999. (3) The negotiations were successfully concluded on 25 April 2012. (4) It is in the interest of the Union to sign the Convention as the latter would help to achieve the humanitarian aid objectives referred to in Article 214(1) of the Treaty on the Functioning of the European Union. (5) The Convention is open for signature until 31 December 2012. (6) The Convention should be signed on behalf of the European Union, subject to its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Food Assistance Convention (the Convention) is hereby authorised on behalf of the Union, subject to the conclusion of the said Convention (2). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 23 July 2012. For the Council The President C. ASHTON (1) OJ L 222, 24.8.1999, p. 40. (2) The text of the Agreement will be published together with the decision on its conclusion.